DETAILED ACTION
This action is in response to Applicant’s submission dated April 11, 2022; in which Applicant replaced Figure 1, withdrew claims 40-42, amended claims 1-2, 9, 11-12, 21, 34, and 43.  Claims 1-4, 8-9, 11-12, 16, 21, 34-35, and 39-43 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
	Applicant submitted a replacement for Figure 1; however, it appears identical to the original Figure 1.  As such, Examiner maintains this objection based on illegibility.  Examiner recommends condensing the third column listing the various species names and expanding the first column showing the chemical structure of each species.


Quayle Action

	This application is in condition for allowance except for the following formal matters:
The non-elected subject matter needs to be deleted from the claims.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action  is set to expire TWO MONTHS from the mailing date of this letter.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932